Citation Nr: 0028254	
Decision Date: 10/26/00    Archive Date: 11/01/00

DOCKET NO.  99-12 865	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas


THE ISSUE

Entitlement to an effective date prior to April 24, 1997, for 
the grant of service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

C. Crawford, Counsel



INTRODUCTION

The veteran had active service from May 1941 to November 
1944.

This appeal arises from an August 1998 rating decision in 
which the RO granted service connection for the cause of the 
veteran's death, effective April 24, 1997.  

By correspondence dated in April 1998 the appellant, the 
widow of the veteran, stated that she considered it an error 
when VA denied Dependency and Indemnity Compensation (DIC) 
benefits in 1976.  She felt that it was a clear and 
unmistakable error.  In July 1999 the appellant stated that 
the veteran should have been rated at 100 percent prior to 
his demise, thereby indicating that she may want to file a 
claim of entitlement to a total rating based on individual 
unemployability due to service-connected disability, for the 
purposes of accrued benefits.  The matters are referred to 
the RO for any clarification or development deemed 
appropriate.


FINDINGS OF FACT

1.  Prior to the veteran's demise, service connection was in 
effect for the following disabilities: amputation of the 
distal third of the left thigh; amputation of the right index 
finger at proximal interphalangeal joint, moderate residuals 
of a gun shot wound of the right thigh and leg (Muscle Group 
XI), and favorable ankylosis of the right middle finger.

2.  The veteran died in August 1976 as a result of cardiac 
decompensation due to myocardial infarction.

3.  On April 24, 1998, the RO received the appellant's 
informal claim for entitlement to service connection for the 
cause of the veteran's death, and in August 1998, pursuant to 
liberalizing regulation, it granted the claim effective April 
24, 1997.

4.  The appellant's claim was received more than one year 
after the effective date of the regulatory change; thus, the 
proper effective date is a year prior to the date of receipt 
of her claim.  


CONCLUSION OF LAW

The criteria for entitlement to an effective date prior to 
April 24, 1997, for the grant of service connection for the 
cause of the veteran's death are not met.  
38 U.S.C.A. § 5110(g) (West 1991); 38 C.F.R. §§ 3.114(a)(3), 
3.400(p) (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant seeks entitlement to an earlier effective date.  
She asserts that the veteran was totally disabled prior to 
his demise and she should have been notified of a change in 
VA law, which would have allowed entitlement to benefits. 

Review of the evidence shows that prior to his death, the 
veteran was awarded service connected for amputation of the 
distal third of the left thigh rated at 60 percent; 
amputation of the right index finger at proximal 
interphalangeal joint rated at 20 percent; moderate residuals 
of a gun shot wound of the right thigh and leg (Muscle Group 
XI) rated at 10 percent; and favorable ankylosis of the right 
middle finger rated at 10 percent.  The combined total rating 
was 80 percent.  Entitlement to special monthly compensation 
was also in effect.  

Service connection for heart disease was not in effect.  The 
record shows that the matter was denied in March 1974.  In 
February 1976 the RO confirmed and continued the denial, 
after reviewing a January 1976 medical statement noting that 
the loss of the veteran's leg significantly affected his 
cardiac status and contributed significantly to his current 
cardiac disability.  

The veteran died in August 1976.  The immediate cause of 
death was cardiac decompensation due to myocardial 
infarction.  In 1976 the appellant was awarded death pension 
benefits.  However, by correspondence dated in January 1977 
the appellant was told that her nonservice-connected death 
pension benefits had been suspended because she had not 
returned the statement of income with the October 1976 award 
letter.

In 1976 the appellant sought entitlement to service 
connection for the cause of the veteran's death.  In February 
1977 the RO denied the claim and told the appellant that her 
claim for dependency and indemnity compensation because the 
evidence did not establish that the veteran's death was due 
to a disease or injury incurred in or aggravated by service.  

Regarding death pension benefits, in 1977 the appellant 
submitted a statement of income and net worth, and as a 
result, the award amount was amended.  In February 1979 the 
RO told the appellant that her award had been terminated 
effective January 1, 1979.  Her expected income exceeded the 
limit provided by law. 

On April 24, 1998, the RO received the appellant's informal 
claim for entitlement to DIC retroactive to August 1976.  In 
two separate letters, the appellant stated she had never 
remarried and although she previously was awarded benefits, 
she had to repay portions of those benefits.  She indicated 
since the demise of her husband she had struggled 
financially.  She also maintained that the amputation of the 
veteran's left leg above-the-knee, injury of the right knee, 
stomach hernia, and injury of the right hand resulting in a 
loss of the first finger proximately caused the death of 
veteran.  

In August 1998 the RO granted service connection for the 
cause of the veteran's death.  The RO noted that ischemic 
heart disease or other cardiovascular disease developing in a 
veteran who has a service-connected amputation of one lower 
extremity at or above the knee or service-connected 
amputations of the lower extremities at or above the ankles, 
shall be held to be the proximate result of the service-
connected amputation or amputations.  See 38 C.F.R. 
§ 3.310(b).  Therefore, the veteran's immediate cause of 
death, decompensation due to myocardial infarction, shall be 
held to be the proximate result of the service-connected 
amputation.  The evidence of revealed that the veteran was 
properly service connected for an above-the-knee amputation 
of the left leg.  Since his death resulted from 
cardiovascular disease, it is presumed under regulations that 
such cause of death of the amputee resulted from a service-
connected disability.  The matter was granted effective April 
24, 1997.  The appellant appealed.

In May 1999 C.R., the appellant's son-in-law, recalled that 
the veteran was a double amputee due to injuries sustained in 
service, and for a short while after the veteran's demise, 
the appellant received death pension benefits.  He noted that 
the appellant had lived at the same address for over 20 years 
with the same telephone number and should have been notified 
of the change in the law.  

VA law and regulation provides that the effective date of an 
award based on an original claim, a claim reopened after 
final adjudication, or a claim for increase, of compensation, 
dependency and indemnity compensation, or pension, shall be 
fixed in accordance with the facts found, but shall not be 
earlier than the date of receipt of application therefor.  
38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.

Where an award is made pursuant to liberalizing legislation 
or administrative issue, 38 U.S.C.A. § 5110(g) and 38 C.F.R. 
§ 3.114(a) (1999) provide an exception to the general rule.  
In such cases, an award or increase "shall be fixed in 
accordance with the facts found, but shall not be earlier 
than the effective date of the act or administrative issue."  
Id.  "If a claim is reviewed at the request of the claimant 
more than 1 year after the effective date of the law or VA 
issue, benefits may be authorized for a period of 1 year 
prior to the date of receipt of such request."  38 C.F.R. § 
3.114(a)(3). 

Upon reviewing the evidence and procedural development 
presented in this case, the Board finds that entitlement to 
an effective date prior to April 24, 1997, is not warranted.  
Although the record shows that the appellant initially filed 
a claim for service connection for the cause of the veteran's 
death in 1976, it also shows that the claim was denied based 
upon law and regulations in extent at that time.  See 
38 C.F.R. § 3.310 (1976).  Thereafter, the record shows that 
the RO received the appellant's claim to reopen the matter on 
April 24, 1998, and based upon a change in law (§ 3.310(b), 
effective August 28, 1979) service connection was granted.  
As such, because the appellant was entitled to benefits 
effective from the date of the change in regulation and 
because her claim was received on April 24, 1998, the 
earliest effective date allowable in this case is for a 
period of one year prior to receipt of her claim.  Here such 
date, April 24, 1997, has already been assigned.  Thus, the 
appeal must be denied.

The Board is cognizant of the appellant's statements as well 
as the supporting lay assertion arguing that VA had a duty to 
inform her of liberalizing regulatory changes that affect her 
claim for benefits.  However, insofar as regulatory change is 
concerned, VA does not have a duty to inform claimants of a 
change in regulation unless there is not clear indication in 
that Congress intended to create a duty to notify potential 
beneficiaries of a change in the law.  (There is no 
difference between a liberalizing statutory change or 
regulatory change for this purpose.)  Where there is no clear 
indication that a statute was enacted with an intent to 
impose on the Secretary a duty to notify potential 
beneficiaries of a new law, such a duty cannot otherwise be 
created.  See Wells v. Principi, 3 Vet. App. 307, 309 (1992); 
Gold v. Brown, 7 Vet. App. 315, 318 (1995).  There is not 
indication that Congress created such a duty to notify when 
changing the regulatory provisions of Section 3.310.  
38 C.F.R. § 3.310(b).  The appellant's argument therefore 
fails as a matter of law.  See Tobler v. Derwinski, 2 Vet. 
App. 8, 14 (1991).

Additionally, the Board points out that prior to 1998 service 
connection for the cause of the veteran's death was not in 
effect.  Prior to 1976 the appellant only received death 
pension benefits.  Eligibility for that benefit is separate 
and distinct from DIC.  Thus, there is no basis upon which to 
grant entitlement to an earlier effective date in this 
regard.

Because the appellant's claim to reopen the issue of 
entitlement to service connection for the cause of the 
veteran's death was received on April 24, 1998, and pursuant 
to a change in regulation the appellant was awarded benefits, 
entitlement to an effective date earlier than April 24, 1997, 
is not warranted.  38 U.S.C.A. § 5110(g); 38 C.F.R. 
§ 3.114(a)(3).  In this case the law and not the evidence is 
dispositive; thus, the appeal is denied because of the lack 
of entitlement under the law.  Shields v. Brown, 8 Vet. App. 
346 (1995); Sabonis v. Brown, 6 Vet. App. 426 (1994).



ORDER

Entitlement to an effective date prior to April 24, 1997, for 
the grant of service connection for the cause of the 
veteran's death is denied.



		
	V. L. Jordan
	Veterans Law Judge
	Board of Veterans' Appeals



 

